         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 1 of 48




     Michael P. Lehmann (SBN 77152)                  Dena C. Sharp (SBN 245869)
 1   Christopher L. Lebsock (SBN 184546)             Jordan Elias (SBN 228731)
 2   Samantha J. Stein (SBN 302034)                  Adam E. Polk (SBN 273000)
     HAUSFELD LLP                                    GIRARD SHARP LLP
 3   600 Montgomery Street, Suite 3200               601 California Street, Suite 1400
     San Francisco, CA 94111                         San Francisco, CA 94108
 4   Telephone: (415) 633-1908                       Tel: (415) 981-4800
     Facsimile: (415) 358-4980                       Fax: (415) 981-4846
 5
     mlehmann@hausfeld.com                           dsharp@girardsharp.com
 6   clebsock@hausfeld.com                           jelias@girardsharp.com
     sstein@hausfeld.com                             apolk@girardsharp.com
 7

 8   Interim Co-Lead Class Counsel
 9
     [Additional Counsel Listed on Signature Page]
10

11                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
12                              SAN FRANCISCO DIVISION
13

14   IN RE CALIFORNIA GASOLINE SPOT                   Case No. 3:20-cv-03131-JSC
     MARKET ANTITRUST LITIGATION
15                                                    CLASS ACTION
16
                                                      CONSOLIDATED CLASS ACTION
17                                                    COMPLAINT FOR VIOLATIONS OF
                                                      THE SHERMAN AND CLAYTON ACTS
18                                                    (15 U.S.C. §§ 1, 26) AND OF THE
                                                      CARTWRIGHT ACT AND UNFAIR
19                                                    COMPETITION LAW (CAL. BUS. &
20                                                    PROF. CODE §§ 16720 ET SEQ. AND
                                                      17200 ET SEQ.), AND FOR UNJUST
21                                                    ENRICHMENT

22                                                    DEMAND FOR JURY TRIAL
23

24

25

26

27



     CONSOLIDATED CLASS ACTION COMPLAINT                                  CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 2 of 48




 1          Plaintiffs Pacific Wine Distributors, Inc. (“PWDI”), Fricke-Parks Press, Inc. (“Fricke-

 2   Parks”), Equality Wines LLC (“Equality Wines”), Bogard Construction, Inc. (“Bogard”), Ritual

 3   Coffee Roasters, Inc. (“Ritual”), Justin Lardinois, Asante Cleveland, and Dona Young

 4   (collectively, “Plaintiffs”), on behalf of themselves and all others similarly situated, bring this

 5   Consolidated Class Action Complaint for damages, restitution, non-restitutionary disgorgement,

 6   and injunctive relief against named Defendants Vitol Inc. (“Vitol”), SK Energy Americas, Inc.

 7   (“SK Energy”), SK Trading International Co. Ltd. (“SK Trading”), Brad Lucas (“Lucas”), and

 8   David Niemann (“Niemann”) (collectively, “Defendants”) and unidentified Doe Defendants for

 9   violations of Section 1 of the Sherman Act (15 U.S.C. § 1), the Cartwright Act (Cal. Bus. & Prof.

10   Code §§ 16720 et seq.), and the Unfair Competition Law (Cal. Bus. & Prof. Code §§ 17200 et seq.

11   (“UCL”)). All allegations herein other than those relating to Plaintiffs are based on information

12   and belief.

13   I.     INTRODUCTION

14          1.      This lawsuit concerns agreements that are per se unlawful among horizontal

15   competitors—Vitol, SK Energy, and SK Trading—and certain of their employees (Lucas and

16   Niemann) to restrain competition in the spot market for gasoline formulated for use in California

17   and in certain gasoline blending components used in that gasoline.

18          2.      During all relevant times, Defendants were participants in the spot market for

19   delivery of refined gasoline and gasoline blending components to refineries located in the greater

20   metropolitan Los Angeles area and the San Francisco Bay Area.

21          3.      Defendants’ scheme exploited a disruption in refining capacity that resulted from

22   an incident at the refinery in Torrance, California (“the Torrance Refinery”), then owned by

23   ExxonMobil Corporation (“ExxonMobil”). In the early morning of February 18, 2015, the

24   Torrance Refinery’s cracking unit exploded, thereby eliminating portions of the refinery’s ability

25

26

27


                                                     1
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 3 of 48




 1   to refine alkylates from February of 2015 until at least June of 2016.1 Alkylate is a chemical used

 2   as a high octane blending component for gasoline made by reacting light olefins, such as butylene

 3   with isobutane, in the presence of an acidic catalyst.

 4          4.      The corporate Defendants and their employees, such as Lucas and Niemann,

 5   realized that the supply disruption from the refinery explosion could provide an opportunity to

 6   artificially inflate the price of gasoline traded on wholesale spot markets in California and to

 7   increase the price of alkylates—the prices of which are tied directly to the wholesale price of

 8   gasoline—without unwanted scrutiny by other market participants and regulators.

 9          5.      Immediately upon learning of the explosion at the Torrance Refinery, Defendants

10   Vitol and SK Energy, acting through Lucas and Niemann, among others, negotiated large contracts

11   to supply gasoline and gasoline blending components for delivery in California. The largest of

12   these contracts was for more than ten million gallons.

13          6.      Also acting through Lucas and Niemann, among others, Defendants Vitol and SK

14   Energy, acting with the approval of Defendant SK Trading, agreed with each other to manipulate

15   the spot market price for refined gasoline and gasoline blending components so that they could

16   realize windfall profits on these contracts. Defendants further entered into agreements with each

17   other to share the profits and disguise their illegal market interference.

18          7.      In a November 2017 article concerning the “unexplained differential” between

19   prices in California and the national average following the Torrance explosion, the Los Angeles

20   Times reported that while this price differential was expected to return to the 30-cent range after

21   the refinery came back online, “[t]he Torrance refinery, now owned by PFF Energy, came back

22   online in May 2016—and statewide prices are still out of whack . . . . That’s different from what

23   happened after an August 2012 fire at Chevron’s refinery in Richmond, Calif. Then, prices returned

24

25
     1
26    The disruption is described in the United States Chemical & Safety Board’s “Investigation
     Report” No. 2015-02-I-CA (May 3, 2017), available at
27   https://www.csb.gov/file.aspx?DocumentId=6023.


                                                       2
     CONSOLIDATED CLASS ACTION COMPLAINT                                          CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 4 of 48




 1   to their normal relationship with the U.S. average within about four months.”2 Defendants, through

 2   their collusive activity, maintained the elevated prices that prevailed in the wake of the explosion.

 3           8.     The restraint of trade described herein was coordinated by Lucas and Niemann, the

 4   lead traders for both Vitol and SK Energy, who were friends and former colleagues at Vitol.

 5           9.     After the Torrance Refinery explosion, prices for spot market gasoline contracts for

 6   deliveries to San Francisco and Los Angeles went up almost immediately. As discussed below,

 7   empirical studies demonstrate that increases in the wholesale price of gasoline, in contrast to price

 8   decreases, are passed through to retail prices quickly. Defendants’ conduct violated the Sherman

 9   Act and the Cartwright Act, constituted unlawful, unfair, and/or fraudulent practices in violation

10   of the UCL, and/or warrants non-restitutionary disgorgement because it unjustly enriched them.

11   Plaintiffs and the Class were injured because they paid more for gasoline within the State of

12   California than they would have paid in a retail gasoline market untainted by Defendants’ illegal

13   activities.

14           10.    On May 4, 2020, Defendants’ conduct became known for the first time to Plaintiffs

15   and the Class when the California Attorney General (“AG”) filed a partially redacted complaint

16   (“AG Complaint”) against Defendants for Cartwright Act and UCL violations.3 A declaration filed

17   in the AG’s case indicates that its pre-complaint discovery lasted a total of 22 months, involved

18   production of 11 and 13 tranches of documents by SK Energy and Vitol, respectively, and was the

19   subject of a “substantial” review by the AG’s office.4

20
     2
21     https://www.latimes.com/business/hiltzik/la-fi-hiltzik-gas-price-20171110-story.html. As
     explained below, the refinery’s cracking unit did not resume operation until June of 2016.
22   3
       See The People of the State of California v. Vitol, Inc., et al., Case No. CGC20584456 (S.F.
23   Superior, filed May 4, 2020) (“AG Case”). The AG Complaint may also be found at
     https://www.oag.ca.gov/system/files/attachments/press-
24   docs/Scanned%20copy%20of%20redacted%20complaint%20as%20filed.pdf. An unredacted
     version of the AG Complaint has been provided by Defendants to Plaintiffs and the portions of
25   the AG Complaint that were filed under seal also furnish the basis for certain allegations in this
     Consolidated Complaint that are also being filed under seal.
26
     4
       “Declaration of Paul A. Moore In Support Of Plaintiff’s First Ex Parte Administrative Motion
27   To Seal The Complaint In Part” at p.2-3 (June 12, 2020) in the AG Case.


                                                      3
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
            Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 5 of 48




 1   II.      JURISDICTION AND VENUE

 2            11.   This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

 3   §§ 1331, 1337(a) and 1367, and personal jurisdiction pursuant to 15 U.S.C. § 22 and the doctrine

 4   of pendent personal jurisdiction, as well as the California long-arm statute (Cal. Code of Civ.

 5   Procedure § 410.10).

 6            12.   Venue is proper in this judicial district pursuant to 15 U.S.C. §§ 15 and 22, and 28

 7   U.S.C. § 1391(b) and (c), because a substantial part of the events giving rise to Plaintiffs’ claims

 8   occurred in this District, a substantial portion of the affected interstate trade and commerce was

 9   carried out in this District, and one or more of the Defendants reside in this District or is licensed

10   to do business in this District. Each Defendant has transacted business, maintained substantial

11   contacts, and/or committed overt acts in furtherance of the illegal restraint of trade throughout this

12   District. The anticompetitive conduct alleged herein has been directed at, and had the intended

13   effect of, causing injury to persons residing in, located in, or doing business in this District.

14   III.     INTRADISTRICT ASSIGNMENT

15            13.   Pursuant to N.D. Cal. Civil Local Rules 3-2(c) and (e), assignment of this case to

16   the San Francisco Division of the United States District Court for the Northern District of

17   California is proper because the trade and commerce affected by Defendants’ illegal conduct was

18   substantially conducted within, and directed to and impacted Plaintiffs and members of the Class

19   in counties located within the Division. The San Francisco spot market also is located within this

20   Division.

21   IV.      PARTIES

22            A.    PLAINTIFFS

23            14.   Plaintiff PWDI is a resident of the State of California. PWDI purchased gasoline at

24   retail within the State of California during the Class Period defined herein for its own use and not

25   for resale. It owns the statutory claims set forth in this Consolidated Complaint.

26            15.   Plaintiff Fricke-Parks is a resident of the State of California. Fricke-Parks purchased

27   gasoline at retail within the State of California during the Class Period defined herein for its own


                                                        4
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 6 of 48




 1   use and not for resale. It owns the statutory claims set forth in this Consolidated Complaint.

 2          16.     Plaintiff Bogard Construction is a resident of the State of California. Bogard

 3   Construction purchased gasoline at retail within the State of California during the Class Period

 4   defined herein for its own use and not for resale. It owns the statutory claims set forth in this

 5   Consolidated Complaint.

 6          17.     Plaintiff Equality Wines is a resident of the State of California. Equality Wines

 7   purchased gasoline at retail within the State of California during the Class Period defined herein

 8   for its own use and not for resale. It owns the statutory claims set forth in this Consolidated

 9   Complaint.

10          18.     Plaintiff Ritual is a resident of the State of California. Ritual purchased gasoline at

11   retail within the State of California during the Class Period defined herein for its own use and not

12   for resale. It owns the statutory claims set forth in this Consolidated Complaint.

13          19.     Plaintiff Justin Lardinois is a citizen and resident of California. He purchased

14   gasoline at retail within the State of California during the Class Period defined herein for his own

15   use and not for resale.

16          20.     Plaintiff Asante Cleveland is a citizen and resident of California. He purchased

17   gasoline at retail within the State of California during the Class Period defined herein for his own

18   use and not for resale.

19          21.     Plaintiff Dona Young is a citizen and resident of Pennsylvania. She purchased

20   gasoline at retail within the State of California during the Class Period defined herein for her own

21   use and not for resale.

22          B.      DEFENDANTS

23          22.     Defendant Vitol, a Delaware corporation, is an energy company with its principal

24   place of business at 2925 Richmond Avenue, 11th Floor, Houston, Texas 77098. Vitol is registered

25   with the California Secretary of State to conduct business in California. Vitol and its related entities

26   are not strangers to unlawful trading conduct. Earlier this year, the Federal Energy Regulatory

27   Commission sued Vitol and one of its traders to collect $3.75 million in fines levied against them


                                                        5
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 7 of 48




 1   after finding Vitol’s trading activity unlawfully manipulated California electricity markets.5 Vitol

 2   S.A. was also fined five million Euros by French authorities for manipulating the southern French

 3   gas trading point “Peg Sud” between June of 2013 and March of 2014.6 And the FBI reportedly

 4   investigated two former executives of Vitol based in Latin America, Michael Loya and Tony

 5   Maarraoui, for efforts to bribe Petrobras, the Brazilian state-owned oil firm.7

 6          23.     Defendant SK Energy is a California corporation with its registered office at 1300

 7   Post Oak Boulevard, Suite 425, Houston, Texas 77056. SK Energy is an indirect, wholly-owned

 8   subsidiary of Defendant SK Trading.

 9          24.     Defendant SK Trading is a South Korean corporation with its head office at 26

10   Jongno, Jongno-gu, Seoul, South Korea. SK Trading is the indirect parent of SK Energy. SK

11   Trading is also a sister company to SK Energy Co., Ltd. (“SK Energy Korea”), the largest refiner

12   of crude oil in Korea.8 All of these entities are subsidiaries of SK Innovation Co., Ltd. (“SK

13   Innovation”), a publicly traded holding company headquartered at 26, Jongno, Jongno-gu, Seoul,

14   Korea. SK Innovation owns 100% of both SK Trading and SK Energy.9

15          25.     SK Trading publicly describes its subsidiary SK Energy as the marketing agent for

16   SK Energy Korea in the United States and explains that SK Energy facilitates the export of SK

17   Energy Korea’s gasoline and gasoline blending products to the United States. SK Trading

18
     5
19     ECF No. 1 in Federal Energy Regulatory Comm’n v. Vitol, Inc., No. 2:20-cv-00040-KJM-AC
     (E.D. Cal. Jan. 6, 2020).
20   6
       https://www.reuters.com/article/vitol-france-fine-gas/update-1-french-regulator-fines-vitol-5-
21   mln-euros-for-gas-market-manipulation-idUSL8N1WP399.
     7
       https://www.reuters.com/article/us-brazil-corruption-oil-traders-exclusi/exclusive-fbi-
22   investigating-top-vitol-executives-in-americas-sources-idUSKCN1Q21Z6.
     8
23     The federal government sued SK Energy Korea and certain of its competitors in April of 2018
     for conspiring to rig bids for fuel to United States military bases in South Korea, and in March of
24   2019, SK Energy agreed to pay a $90 million fine in connection with this conduct. ECF No. 1 in
     United States v. GS Caltex Corp., et al., No. 2:18-cv-01456-ALM-CMV (S.D. Ohio Nov. 14,
25   2018); ECF No. 32 in United States v. SK Energy Co., Ltd., No. 2:18-cv-01456-ALM-CMV
     (S.D. Ohio Mar. 14, 2019). See also https://www.justice.gov/opa/press-
26
     release/file/1111226/download.
     9
27     See http://eng.skinnovation.com/company/affiliate.asp.


                                                      6
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
            Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 8 of 48




 1   graphically depicts these relationships as follows:10

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17            26.       In its Deep Change Sustainability Report, released in 2018,11 SK Trading touted its

18   international commodities trading activities, including activities involving the United States:

19                  x   “SK Trading International is trading feedstock with the US crudes with the sound

20                      foundation it has built.”

21                  x   “SK trading international is establishing and expanding a differentiated trading

22                      platform using its tangible and intangible competitiveness in oil trading hubs

23                      particularly in Singapore, Europe, North America, and Middle East, while fostering

24                      and securing professional traders to add to its global competitiveness based on its

25                      sophisticated risk management system.”

26   10
          See http://eng.skinnovation.com/company/trading.asp.
     11
27        https://parts.speedmate.com/_upload/catalog/20190904143349-ed2-2076147f503f.pdf.


                                                         7
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 9 of 48




 1          27.     SK Trading dominated and controlled SK Energy, and specifically ratified the

 2   illegal conduct engaged in by SK Energy that is described herein. SK Trading and SK Energy

 3   Korea list their headquarters at the same address as SK Innovation.

 4          28.     At all times relevant to this Consolidated Complaint, Defendant SK Energy was an

 5   agent and alter ego of Defendant SK Trading, due to the nature and extent of control that SK

 6   Trading exercised over SK Energy.

 7          29.     At all times relevant to this Consolidated Complaint, there existed a unity of interest

 8   and ownership between SK Energy and SK Trading such that any separateness between them had

 9   ceased to exist and SK Trading controlled, dominated, managed, and operated SK Energy.

10   Specifically, SK Trading controlled the business and affairs of SK Energy such that the distinction

11   between the companies were mere technicalities.

12          30.     Additionally, at all times relevant to this Consolidated Complaint, SK Energy was

13   acting within the course and scope of its agency with the knowledge, consent, permission,

14   authorization, and ratification, either express or implied, of SK Trading in performing the acts

15   alleged in this Consolidated Complaint.

16          31.     Defendants SK Trading and SK Energy are referred to collectively herein as “SK”

17   unless otherwise indicated.

18          32.     SK is independent from Vitol, and the two companies are independent centers of

19   decision making.

20          33.     Defendant Lucas is the West Coast Marketing Director of Vitol. He has been

21   employed at Vitol since 2013, first as a trader (2008-13) in the company’s West Coast Marketing

22   Department, then as the company’s Marketing Director (2013 to present). Lucas was the primary

23   trader at Vitol responsible for trading gasoline and gasoline blending components that were

24   delivered within California. He is a resident of Houston, Texas. As described herein, he colluded

25   with Niemann of SK Energy.

26          34.     Defendant Niemann was an executive of SK Energy and was the senior trader

27   responsible for executing trades on the West Coast, including California. Niemann is a resident of


                                                      8
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 10 of 48




 1   Houston, Texas. As described herein, he colluded with Lucas of Vitol.

 2          35.     Doe Defendants 1–100 are other individuals or entities who engaged in or abetted

 3   the unlawful conduct by Defendants set forth in this Consolidated Complaint. The AG Complaint

 4   also names Doe Defendants. Plaintiffs intend to further amend or seek leave to further amend this

 5   Consolidated Complaint upon learning the identity of Doe Defendants.

 6   V.     AGENTS AND CO-CONSPIRATORS

 7          36.     The anticompetitive and unlawful acts alleged against the Defendants in this

 8   Complaint were authorized, ordered or performed by Defendants’ respective officers, agents,

 9   employees, or representatives, while actively engaged in the management, direction, or control of

10   Defendants’ businesses or affairs.

11          37.     Each corporate Defendant’s agents operated under the authority and apparent

12   authority of its respective principals.

13          38.     Each corporate Defendant, through its respective subsidiaries, affiliates, and agents,

14   operated as a single unified entity.

15          39.     Various persons and/or firms not named as Defendants herein may have participated

16   as co-conspirators in the violations alleged herein and may have performed acts and made

17   statements in furtherance thereof.

18          40.     Each Defendant acted as the principal or agent of, or for, other Defendants with

19   respect to the acts, violations, and common course of conduct alleged herein.

20          41.     When Plaintiffs refer to a corporate family or companies by a single name in their

21   allegations of participation in the conspiracy, it is to be understood that the Plaintiffs are alleging

22   that one or more employee or agent of entities within the corporate family engaged in conspiratorial

23   acts or meetings on behalf of all of the Defendant companies within that family. In fact, the

24   individual participants in the conspiratorial meetings and discussions did not distinguish among

25   the entities within a corporate family. The individual participants entered into agreements on behalf

26   of, and reported these meetings and discussions to, their respective corporate families. As a result,

27   the entire corporate family was represented in meetings and discussions by their agents and were


                                                       9
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 11 of 48




 1   parties to the agreements reached by them. Furthermore, to the extent that subsidiaries within

 2   corporate families distributed the alkylate products discussed in this Consolidated Complaint, these

 3   subsidiaries played a significant role in the conspiracy because Defendants sought to ensure that

 4   the prices paid for such products would not undercut the pricing agreements reached at these

 5   various meetings. Thus, all Defendant entities within the corporate families were active, knowing

 6   participants in the conspiracy to maintain supra-competitive prices.

 7   VI.     CLASS ACTION ALLEGATIONS

 8           42.    Plaintiffs bring this action for damages or restitution and injunctive relief on behalf

 9   of themselves and a class of similarly situated persons and entities pursuant to Federal Rules of

10   Civil Procedure 23(a), (b)(2) and (b)(3), with the class initially defined to include:

11                  All persons or entities that purchased gasoline from a retailer, for
                    their own use and not for resale, within the State of California from
12
                    February 18, 2015 until such time as the adverse effects of
13                  Defendants’ anticompetitive conduct ceased (the “Class Period”).

14           43.    Excluded from the Class are the following persons or entities: (a) any of the
15   Defendants named herein; (b) any of the corporate Defendants’ parent companies, subsidiaries,
16   and affiliates; (c) any of the Defendants’ officers, directors, management, employees, subsidiaries,
17   affiliates or agents; (d) all governmental entities; and (e) the judges and chambers staff assigned to
18   this case, as well as the members of their immediate families; and (f) all jurors assigned to this
19   case. Plaintiffs reserve the right to expand, change, or modify the class definition based upon
20   discovery and further investigation.
21           44.    Plaintiffs do not know the exact number of Class members. Plaintiffs are informed
22   and believe that, due to the nature of the trade and commerce involved, there are millions of Class
23   members geographically dispersed throughout the State of California and throughout the United
24   States, such that joinder of all Class members in the prosecution of this action is impracticable.
25           45.    Plaintiffs’ claims are typical of the claims of their fellow Class members because
26   Plaintiffs purchased gasoline in California during the Class Period. Plaintiffs and all Class members
27   were damaged in the same manner by the same wrongful conduct of Defendants as alleged herein,


                                                      10
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 12 of 48




 1   and the relief sought herein is common to all members of the Class.

 2          46.     Numerous questions of law or fact common to the entire Class—including, but not

 3   limited to, those identified below—arise from Defendants’ anticompetitive and unlawful conduct:

 4                  a.      Whether Defendants contracted, combined or conspired with one another
                            to restrain trade in the spot market for gasoline at any time during the
 5
                            Class Period;
 6
                    b.      Whether Defendants’ conduct caused the prices of gasoline sold at retail to
 7                          be higher than the competitive level as a result of their restraint of trade;
 8                  c.      Whether Plaintiffs and the other members of the Class were injured by
 9                          Defendants’ conduct and, if so, the determination of the appropriate Class-
                            wide measure of damages; and
10
                    d.      Whether Plaintiffs and other members of the Class are entitled to, among
11                          other things, injunctive relief, and, if so, the nature and extent of such
                            relief.
12

13          47.     These and other questions of law and fact are common to the Class and predominate

14   over any questions affecting the Class members individually.

15          48.     Plaintiffs will fairly and adequately represent the interests of the Class because they

16   purchased gasoline at retail within the State of California during the Class Period and have no

17   conflicts with any other members of the Class. Furthermore, Plaintiffs have retained sophisticated

18   and competent counsel who are experienced in prosecuting antitrust class actions, as well as other

19   complex litigation.

20          49.     Defendants have acted on grounds generally applicable to the Class, thereby making

21   final injunctive relief appropriate with respect to the Class as a whole.

22          50.     This class action is superior to other alternatives for the fair and efficient

23   adjudication of this controversy. Prosecuting the claims pleaded herein as a class action will

24   eliminate the possibility of repetitive litigation. There will be no material difficulty in the

25   management of this action as a class action.

26          51.     The prosecution of separate actions by individual Class members would create the

27   risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for


                                                      11
     CONSOLIDATED CLASS ACTION COMPLAINT                                         CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 13 of 48




 1   Defendants.

 2   VII.     FACTUAL ALLEGATIONS

 3            A.      CALIFORNIA’S GASOLINE MARKET

 4            52.     Gasoline reaches consumers through a global supply chain that begins with

 5   extracting crude oil and transporting it to refineries, mostly via pipelines, marine tankers, and

 6   barges. At the refineries, crude oil is processed into gasoline and other petroleum products. Refined

 7   gasoline is then transported—again, usually via pipelines, marine tankers, and barges—to storage

 8   terminals for wholesale distribution. From there, it is shipped by truck to retail gas stations where

 9   consumers fill their tanks. The following chart prepared by the U.S. Governmental Accountability

10   Office (“GAO”) visually depicts this supply chain:12

11

12

13

14

15

16

17

18

19

20

21

22

23            53.     California is geographically isolated from refining hubs in the rest of the United

24   States. There are no pipelines that ship finished gasoline products into California. When local

25   supplies are insufficient to meet demand in California, additional refined gasoline and gasoline

26
     12
27        See https://www.gao.gov/new.items/d05525sp.pdf at p.2.


                                                      12
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 14 of 48




 1   blending components are typically brought into the state on marine vessels. Geographically,

 2   California is remote from the oil refining centers in Texas and the Gulf of Mexico.

 3            54.     California also has more stringent vehicle emissions standards than other areas of

 4   the country. Gasoline produced pursuant to these standards is called California Reformulated

 5   Gasoline Blendstock for Oxygenate Blending (“CARBOB”).13 The CARBOB specifications are

 6   unique to California; therefore, gasoline used in neighboring states does not meet the CARBOB

 7   specification and cannot be used as a substitute source of supply.

 8            55.     Most of the CARBOB consumed in California is produced by refineries located in

 9   clusters near metropolitan centers in the San Francisco Bay Area and in the greater Los Angeles

10   area.

11            56.     One of the largest refineries in Southern California is the Torrance Refinery. It

12   produces approximately twenty percent of all the gasoline sold in Southern California and ten

13   percent of the statewide supply. The Torrance Refinery also has the capacity to produce significant

14   quantities of alkylate.

15            57.     When unexpected disruptions in supply occur, gasoline meeting California’s unique

16   CARBOB specifications must be sourced from outside of California. Deliveries can take several

17   weeks to arrive at California’s ports.

18            58.     Because of the unique characteristics of California’s refined gasoline market,

19   Californians have historically paid approximately 30 cents extra per gallon of refined gasoline in

20   comparison to drivers in other states.

21            B.      GASOLINE SPOT MARKET TRADING IN CALIFORNIA

22            59.     “Spot” purchases refer to fuel that physically changes hands at a refinery gate or

23   other major pricing hub for delivery on a pipeline or via barge or cargo. Deals are always done in

24   bulk, typically 5,000 barrels (210,000 gallons) to 50,000 barrels (2.1 million gallons).14

25            60.     There are a number of spot markets around the United States, but the two relevant

26   13
          See https://www.mckinseyenergyinsights.com/resources/refinery-reference-desk/carbob/.
     14
27        See https://www.opisnet.com/product/pricing/spot/.


                                                      13
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 15 of 48




 1   to this litigation are located in either San Francisco (for delivery to Northern California refineries

 2   located in the Bay Area) or Los Angeles (for delivery to refineries in greater Los Angeles). The

 3   United States spot markets are:15

 4

 5

 6

 7

 8

 9

10

11

12

13          61.     Fuel is traded both on these physical or “spot” markets, where physical delivery of
14   refined gasoline occurs, and on paper or “futures” markets where traders on a given day agree to a
15   price to purchase or sell gasoline for delivery at a future date. The paper or futures market for
16   Reformulated Blendstock for Oxygenate Blending, or “RBOB” gasoline,16 and for other petroleum
17   products is run through the New York Mercantile Exchange (“NYMEX”), a division of the
18   Chicago Mercantile Exchange (“CME”).
19          62.     RBOB gasoline contracts are primarily traded through a centralized electronic
20   trading platform on NYMEX. There are typically thousands of gasoline trades every trading day
21   on the NYMEX amounting to billions of gallons. All transactions on the NYMEX are publicly
22   reported, so pricing is transparent to market participants.17
23          63.     NYMEX prices generally reflect large-scale national and international factors,
24
     15
25      See http://blog.opisnet.com/spot-fuel-markets-made-simple.
     16
        See https://www.cmegroup.com/trading/energy/refined-products/rbob-
26
     gasoline_contract_specifications.html
     17
27      See id.


                                                      14
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 16 of 48




 1   while the California markets—including the spot market—react to the NYMEX price, as well as

 2   to regional and local supply and demand conditions.18 The prices on the two California spot

 3   markets are directly influenced by gasoline prices on the NYMEX.

 4          64.     In many California spot market transactions, the buyer and the seller negotiate only

 5   the basis (or spread), and the final price is determined by adding the basis to the NYMEX price.19

 6   The basis can be quoted as a positive or negative differential. In trader terms, these would be quoted

 7   as “over,” “under” (or “back”), or “flat”. For example, a positive basis or spread would be quoted

 8   as “15 cents over.” This means that the price negotiated would be equal to the NYMEX RBOB

 9   price plus 15 cents. Thus, a $2.50 NYMEX RBOB price plus a $0.15 cent basis would result in a

10   price of $2.65 per gallon.

11          65.     From the spot market, fuel is distributed from a fuel distribution point called a

12   “rack,” which is where the fuel is supplied. “Rack” or “wholesale” purchases are made along a fuel

13   distribution system—usually at pipeline terminals. Transactions are conducted in approximately

14   8,000-gallon increments, the amount of fuel a typical fuel truck holds. Companies that re-sell fuel

15   (jobbers) as well as retailers and certain end users (e.g., trucking companies) pull fuel from the

16   wholesale racks. Wholesale rack prices move up or down each day at 6 p.m. Eastern Time, based

17   on the movements of the spot market.20

18          66.     According to the Oil Price Information Service, LLC (“OPIS”), a private oil and

19   gas price reporting service, “refiners increase or decrease their daily rack costs based on the average

20   daily change in their spot replacement costs.” Spot fluctuations are thus passed through to the rack

21   costs. The only additional charges included in a rack price are charges incurred from transporting

22   fuel from the refinery to the distribution rack.

23          67.     Wholesale terminals are located throughout California in the following

24   geographically dispersed cities: Bakersfield, Barstow, Brisbane, Carson, Chico, Colton, Eureka,

25
     18
        See http://blog.opisnet.com/pricing-101-your-basic-guide-to-pricing-gasoline-and-diesel.
26   19
        See http://blog.opisnet.com/spot-fuel-markets-made-simple.
     20
27      See https://www.opisnet.com/product/pricing/rack/.


                                                        15
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 17 of 48




 1   Fremont, Fresno, Imperial, Los Angeles (three locations), Montebello, Orange, Richmond,

 2   Sacramento, San Diego, San Francisco, San Jose, Stockton, Van Nuys, and Wilmington.21

 3          68.    The regional supply network is visually depicted in the following Energy

 4   Information Administration (“EIA”) chart used by the California Energy Commission’s (“CEC”)

 5   Petroleum Market Advisory Committee (“PMAC”):22

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            69.    There are two common grades of CARBOB gasoline that are traded in the San
21
     Francisco and Los Angeles spot markets. Regular CARBOB (“Regular”) is the most commonly
22
     traded grade of gasoline. Premium CARBOB (“Premium”) is traded with far less frequency than
23
     Regular, and at a higher price. As noted above, alkylates are a high-quality gasoline blending
24
     component that can be combined with other blendstocks to create Regular and Premium gasoline.
25
     21
       See https://www.opisnet.com/about/rack-pricing-coverage-city/.
26
     22
       See https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId= at
27   p.15.


                                                  16
     CONSOLIDATED CLASS ACTION COMPLAINT                                CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 18 of 48




 1   Alkylates are octane boosters, and are therefore critical to achieving the high-octane ratings of

 2   Premium gasoline advertised for retail sale in California.23

 3           70.     Spot market trades in California for both Regular and Premium are traded through

 4   non-public transactions, known as over-the-counter (“OTC”) trades. These OTC transactions do

 5   not occur on a centralized open exchange like the NYMEX, but instead are traded in a private,

 6   bilateral fashion between buyers and sellers. Prices on the California spot markets, therefore, are

 7   not immediately public. Refiners and traders rely on price-reporting services that report spot market

 8   prices from sources that participate in the market, such as traders, refiners, and brokers.24 Some of

 9   the most important information the price-reporting services rely on derives from the private

10   bilateral transactions that the traders report to the services.

11           71.     OPIS is the most widely used reporting service in California and holds itself out as

12   “the most widely accepted price benchmark for supply contracts.”25 As a private subscription

13   service, OPIS describes itself as “provid[ing] price transparency across the global supply chain so

14   that all stakeholders can buy and sell oil and energy commodities with confidence. We do this by

15   providing transparent pricing, real-time news, powerful analytics and software and educational and

16   networking events.”26 OPIS publishes a daily West Coast Spot Market Report (the “Spot Market

17   Report”), which is the industry pricing benchmark used by both buyers and sellers in California.

18   Subscribers to OPIS get the Spot Market Report and can also receive market updates from OPIS

19   throughout the day that include reported deals and other industry news.

20           72.     The Spot Market Report includes, among other gasoline-product information, the

21   23
        See https://www.eia.gov/todayinenergy/detail.php?id=9971. Approximately 85% of gasoline
22   sold at retail is “regular” gasoline. Another 10% is “premium” gasoline. The remainder is called
     “midgrade” gasoline. “[R]efineries do not produce a midgrade gasoline blend; instead, the
23   middle-octane option is blended at the fuel pump from a given gas station’s supply of regular and
     premium gas.” See https://blog.consumerguide.com/what-is-midgrade-gas/.
24   24
        See https://www.opisnet.com/about/methodology/#wholesale-rack-pricing (“OPIS market
25   assessors follow the marketplace throughout a full day of trading by constant communication
     with designated and approved traders and brokers to discover done deals, bids and offers.”).
26   25
        https://www.opisnet.com/wp-content/uploads/2018/10/OPIS-Brochure.pdf.
     26
27      https://www.opisnet.com/about/company-overview/.


                                                        17
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 19 of 48




 1   prices for Regular and Premium gasoline contracts for prompt (i.e., near term) delivery in Southern

 2   California and in Northern California. The Spot Market Report also contains forward prices—the

 3   price at which a seller delivers an asset, consisting of spot price and associated carrying costs—for

 4   Regular and Premium gasoline.

 5             73.    As described above, OPIS obtains its pricing data directly from market participants,

 6   who submit their trading info to OPIS, which then derives a spot price by aggregating reported

 7   trading data. Thus, voluntarily reported trading data plays a critical role in dictating OPIS-reported

 8   daily spot prices.

 9             74.    On a daily basis, there are usually many more Regular gasoline trades than Premium

10   gasoline trades listed in the Spot Market Report. For example, there could be five, ten, fifteen, or

11   more Regular gasoline trades reported on one day compared to one or no Premium gasoline trades.

12   Because trading in Premium gasoline is less common than trading in Regular gasoline, a single

13   Premium gasoline trade that is reported to OPIS generally has a larger impact on the spot market

14   price of gasoline than a single trade of Regular gasoline.

15             75.    Moreover, as OPIS explains on its website, “[t]he spot market is a critical link in

16   the price influence chain because it sets the basis for cost-plus formula deals between suppliers and

17   end users. It also forms the rationale for wholesale fuel price moves every day at 6 p.m. at wholesale

18   racks across the U.S.—which then impacts price increases or decreases at the retail pump.”27

19             76.    Hence, retail prices paid to gas stations for refined gasoline flow directly from the

20   rack price, with federal, state, and local taxes, as well as an additional margin, built in. And,

21   because retail prices are directly linked to the rack price, which fluctuates based on the spot price,

22   the spot price of refined gasoline determines the price paid by consumers at the pump.

23

24

25

26
     27
27        https://www.opisnet.com/product/pricing/spot/.


                                                       18
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 20 of 48




 1             77.    OPIS visually depicts the “price influence chain” between spot prices and the retail

 2   prices paid by California consumers as follows:28

 3

 4

 5

 6

 7

 8

 9

10

11             C.     GASOLINE SPOT MARKET TRADING IN CALIFORNIA BY VITOL
12                    AND SK
13                           1.      Vitol
14             78.    During the relevant period, Vitol was an active participant in trading gasoline in
15   California. Vitol bought and sold spot market contracts for various types of fuel products, including
16   Regular and Premium gasoline. Vitol also traded RBOB Futures on the NYMEX on a regular basis.
17             79.    Vitol imported gasoline and gasoline blending components (such as alkylate) into
18   California.
19             80.    Lucas held the title “USWC Trader.” He was the primary trader at Vitol with
20   responsibility for trading gasoline and gasoline blending components that were delivered via
21   pipeline within California.
22             81.    Lucas reported to John Addison (“Addison”), a Vitol executive who in turn reported
23   to the President of Vitol Americas. In addition to supervising Lucas, Addison had trading
24   responsibility that included trading gasoline and gasoline blending components that were primarily
25   delivered via marine vessels to locations along the West Coast, including in California.
26
     28
27        See http://blog.opisnet.com/spot-fuel-markets-made-simple.


                                                       19
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 21 of 48




 1          82.     Vitol employees were issued a “Trading Compliance Manual For Vitol Group

 2   Employees Located or Operating in The United States,” including one that was dated January 2015

 3   (the “Vitol Compliance Manual”). All Vitol employees were required to read and familiarize

 4   themselves with the Vitol Compliance Manual. Section IV of the Vitol Compliance Manual

 5   discussed various types of “expressly prohibited” conduct.

 6          83.     Section IV of the Vitol Compliance Manual listed “Leveraged/Loss-Leader

 7   Trading” as prohibited conduct:

 8                  Uneconomic trading (i.e., trades that, when viewed in isolation,
                    appear to lack economic sense) is a red flag for regulators and may
 9                  be alleged to evidence an intent to manipulate prices in order to reap
10                  more substantial profits on other market positions. Again,
                    “uneconomic trading” is often described as a willingness to take
11                  losses on a transaction in one product or market in order to benefit a
                    transaction or position in another product or market.
12

13   The prohibited conduct in Section IV of the Vitol Compliance Manual also included “Prearranged
14   or Wash Trading.” The Vitol Compliance Manual described this conduct as follows: “[g]enerally,
15   a wash trade is a prearranged, round-turn transaction executed to avoid taking a bona fide position
16   in the market and/or the risk of price competition.”
17                  2.     SK
18          84.     During the relevant period, SK was an active participant in trading gasoline in
19   California. SK Energy bought and sold spot market contracts for various types of fuel products,
20   including Regular and Premium. SK also traded RBOB Futures on the NYMEX on a regular basis.
21          85.     SK imported gasoline and gasoline blending components (such as alkylate) into
22   California.
23          86.     Defendant Niemann was the senior trader responsible for executing trades on the
24   West Coast, including in California, for SK Energy. Another SK Energy employee, Shelly
25   Mohammed (“Mohammed”), held the role of gasoline scheduler and was Niemann’s subordinate.
26          87.     SK Energy functioned as the California trading arm of SK Trading. While Niemann
27


                                                     20
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 22 of 48




 1   and Mohammed were nominally employees of Defendant SK Energy, SK’s West Coast trading

 2   operation was conducted under the continuous and pervasive control and supervision of SK

 3   Trading and its subsidiaries, and SK Trading also specifically reviewed and approved key decisions

 4   to coordinate trading activities with Vitol.

 5          88.     SK Trading was directly involved in nearly every aspect of Niemann’s employment

 6   with SK. From the outset, SK Trading approved the decision to hire both Niemann and

 7   Mohammed. During his employment, Niemann’s reporting chain of command included Namho

 8   Kim (“Kim”), SK Trading’s Distillate Book Leader, who oversaw global trading. Among other

 9   important contact between the two, Kim personally negotiated Niemann’s bonus directly with

10   Niemann.

11          89.     SK Energy’s trades were governed by SK Trading’s Trading Risk Management

12   Policy. SK Energy could trade only within parameters that were reviewed and approved by SK

13   Trading. SK Trading reviewed and approved business plans submitted by SK Energy detailing

14   trade items, counterparties, and strategies. SK Trading also set SK Energy’s position and loss

15   limits, and verified trade entries made by SK Energy traders.

16          90.     SK Trading sent its executives on trips to directly supervise SK Energy’s

17   operations, as well as for the purpose of meeting with SK Energy’s local business partners or

18   competitors to discuss ongoing business and/or attempt to generate business. For example, in April

19   2015, Kim traveled to the United States and joined Niemann in a meeting with representatives of

20   Defendant Vitol in Houston, Texas.

21          91.     As discussed in more detail below, SK Trading also reviewed and approved key

22   decisions to coordinate certain trading activities with Vitol.

23          92.     Niemann left SK Energy in May of 2017. Mohammed became a Vice-President of

24   the US West Coast Light Products Group of Tauber Oil Co., which trades in gasoline, jet fuel and

25   distillates; Niemann joined her there the following month. Kim continues to work with SK.

26

27


                                                      21
     CONSOLIDATED CLASS ACTION COMPLAINT                                   CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 23 of 48




 1          D.      FEDERAL AND STATE LAWS PROHIBIT FRAUDULENT AND

 2                  DECEPTIVE COMMODITY TRADING

 3          93.     Spot market trading of gasoline must comply with California’s commodities fraud

 4   statute. See Cal. Corp. Code § 29504. This law makes it illegal to engage in certain fraudulent acts

 5   when buying or selling commodity contracts. See Cal. Corp. Code §§ 29536(a), (b), (c), (d).

 6          94.     Under section 29536(c), it is unlawful “[t]o willfully engage in any transaction, act,

 7   practice, or course of business which operates or would operate as a fraud or deceit upon any

 8   persons.” Cal. Corp. Code § 29536(c).

 9          95.     In addition, the federal Commodity Exchange Act, 7 U.S.C. §§ 1 et seq. (“CEA”),

10   makes unlawful certain types of “[p]rohibited transactions.” 7 U.S.C. § 6c. More specifically, the

11   CEA prohibits any transaction that “is, of the character of, or commonly known to the trade as, a

12   ‘wash sale’ or ‘accommodation trade.’” 7 U.S.C. § 6c(a)(2)(A)(i).

13          96.     The CEA also prohibits a transaction that “is used to cause any price to be replied,

14   registered, or recorded that is not a true and bona fide price.” 7 U.S.C. § 6c(a)(2)(B).

15          E.      DEFENDANTS’ UNLAWFUL CONDUCT

16                  1.      Initial Steps of Coordination Between SK and Vitol

17          97.     SK Energy hired Niemann in August 2014, and Niemann immediately began

18   trading gasoline contracts on the California spot market. Before being hired by SK, Niemann held

19   a similar role at Vitol for approximately ten years. Niemann and Lucas worked together at Vitol,

20   and they maintained contact after Niemann was hired by SK Energy. During the Class Period

21   Niemann and Lucas communicated with each other by instant message, emails, and telephone calls

22   and during in-person meetings, including over dinner and drinks.

23          98.     Starting in or around late October of 2014 or early November of 2014, Vitol and

24   SK reached an agreement to coordinate or cooperate in regard to certain trading activities in the

25   West Coast region of the United States, including California.

26          99.     In October of 2014, a Vitol executive in Asia wrote an email to Vitol executives in

27   the United States, including Addison and Lucas, with a “wish list” of items that included “looking


                                                      22
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 24 of 48




 1   to work on CARBOB with SK (Nemo) [Niemann] to USWC [U.S. West Coast] in 2015.” This

 2   item included the instruction to keep the information “super” private and confidential.

 3          100.    In November of 2014, an SK executive wrote a status report to another SK executive

 4   outlining the existence of a so-called “JV” with Vitol and explaining that Vitol wanted to cooperate

 5   with SK in the California market. Initially, these joint efforts appear to have only involved Regular

 6   gasoline, as SK was not yet trading Premium gasoline or alkylate in California.

 7          101.    Within SK, this arrangement was sometimes referred to as an “alliance” or a “joint

 8   venture,” but the agreements were not typical for a commercial setting. The so-called “joint

 9   venture” was not reduced to writing and it does not appear that legal counsel for either company

10   was involved in approving the terms of the initial arrangement. In fact, Vitol and SK took steps not

11   to reveal the nature of these agreements to other market participants.

12          102.    When Vitol and SK started cooperating in late 2014, there was ample supply in the

13   California market, and spot market prices for Regular gasoline were at or below the NYMEX price

14   for RBOB for much of November and December of 2014.

15          103.    In December of 2014, however, there were indications that a significant refinery

16   outage might occur. In mid-December, Lucas sent an instant message to Niemann reporting “XOM

17   [ExxonMobil] shuts hydrocracker for leak.” The hydrocracker is a part of a refinery that plays an

18   important role in refining heavier oils into fuels. The traders treated this leak as good news, as it

19   implied a gasoline supply disruption that could allow their companies to raise prices in tandem.

20   Lucas added, “[h]opefully for a month or two,” to which Niemann responded, “or it falls into the

21   FCC and kills both units.” Lucas agreed: “[t]hat would be ideal. Probably too much to wish for.”

22   Niemann responded: “it’s a start at least.”

23          104.    To understand this exchange, it is necessary to understand what an “FCC” is and its

24   importance in the context of the Torrance Refinery and the production of gasoline in California.

25   The acronym “FCC” is shorthand for a “fluid catalytic cracking.” An FCC unit is a secondary

26

27


                                                      23
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 25 of 48




 1   refining unit that produces high-value products like alkylate.29 The FCC is a key part of a refinery

 2   complex that produces gasoline and related high-value products like alkylates. The Torrance

 3   Refinery’s FCC unit was particularly important because it produced a significant portion of the

 4   high-octane alkylate produced in California. The alkylate produced at the Torrance Refinery was

 5   a key gasoline blending component for Premium gasoline produced in California.

 6            105.    At some point in February of 2015, Lucas and Niemann expanded the coordination

 7   to include Premium gasoline. Before this agreement with Lucas, Niemann had not participated in

 8   trading Premium gasoline in California. By February of 2015, Niemann was the senior trader for

 9   SK with responsibility for California trading, Lucas had the same role with Vitol, and their

10   respective firms were horizontal competitors in the California gasoline market.

11                    2.     The Torrance Refinery Explosion And Defendants’ Resulting

12                           Contracts With ExxonMobil

13            106.    As described above, during the morning of February 18, 2015, there was a large

14   explosion at the Torrance Refinery then owned by ExxonMobil. The blast occurred in a part of the

15   FCC unit.

16            107.    The Torrance Refinery was forced to shut down its FCC and to reduce production

17   of gasoline products, including alkylate, as repair efforts began and a federal investigation into the

18   explosion was opened. As a result of this unplanned outage of the FCC at the Torrance Refinery,

19   which persisted until June of 2016, ExxonMobil needed to replace a significant amount of lost

20   gasoline and alkylate production in California.

21            108.    In the days immediately following the explosion, ExxonMobil turned to gasoline

22   trading firms like Vitol and SK to negotiate the purchase of large quantities of Regular gasoline.

23   ExxonMobil entered into large gasoline contracts for Regular gasoline, first from Vitol, then from

24   SK. These large gasoline contracts, the largest of which exceeded ten million gallons of Regular

25   gasoline, were floating price contracts tied to the OPIS-reported price for such gasoline.

26
     29
27        See https://www.eia.gov/todayinenergy/detail.php?id=9150.


                                                       24
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 26 of 48




 1          109.    Around the same time, ExxonMobil also negotiated contracts to purchase large

 2   quantities of alkylate (a key blending component for Premium), first from Vitol and then, later in

 3   2015, from SK. These large alkylate contracts, some of which also exceeded ten million gallons of

 4   alkylate, were floating price contracts and usually tied to the OPIS-reported prices for Premium

 5   gasoline.

 6          110.    The EIA confirmed this activity to replace the diminished supply. According to the

 7   EIA, after the explosion at the Torrance Refinery, substantial importation of gasoline and related

 8   products from Asia occurred: “[f]rom March to July [of 2015], more than 50% of the imported

 9   motor gasoline volumes have been classified as ‘all other motor gasoline blending components,’

10   indicating that the gasoline material being imported consists mostly of higher octane blending

11   components such as alkylate and reformate, which are then used to make California-grade

12   gasoline.”30 These shipments included shipments from not only South Korea, but also Singapore,

13   where sister companies of SK Energy have substantial production facilities.31 These shipments into

14   California included ExxonMobil’s purchases from Vitol and SK of alkylates, whose prices were

15   tied to OPIS spot prices.

16                  3.      Defendants’ Manipulation of Spot Gasoline Prices on OPIS

17          111.    Beginning no later than late February of 2015, Vitol and SK Energy—through

18   Lucas, Niemann, and others—reached agreements with each other and with third parties to raise,

19   fix, maintain and otherwise tamper with the price of refined gasoline in California by manipulating

20   OPIS-reported prices in order to realize supra-competitive profits while limiting genuine market

21   risk. The explosion at the Torrance Refinery served as a cover for their illegal efforts to increase

22   and maintain the price of gasoline in the California spot markets.

23          112.    Vitol and SK Energy specifically engaged in trades directly or indirectly between

24

25   30
        https://www.eia.gov/todayinenergy/detail.php?id=23312.
     31
26      See https://www.spglobal.com/platts/en/market-insights/latest-news/oil/031215-feature-us-
     west-coast-refiners-step-up-gasoline-alkylate-imports-from-asia;
27   https://www.linkedin.com/company/sk-energy-international.


                                                     25
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 27 of 48




 1   them that were reported to OPIS for the purpose of inflating the OPIS-published price for Regular

 2   and Premium gasoline. At times, they used the services of an intermediary broker, and sometimes

 3   they transacted directly (bilaterally) with each other.

 4          113.    This conduct was designed to create the illusion of a supply/demand imbalance for

 5   refined gasoline and to drive spot market prices to artificial highs during strategic pricing windows.

 6          114.    Many of these transactions were “leveraged” because they involved taking losses

 7   on the purchase of smaller quantities of gasoline to increase the profits on the sale of larger

 8   quantities of gasoline or alkylates by artificially increasing the OPIS-reported price. While the

 9   individual market-moving transactions were often uneconomic, Vitol and/or SK realized a price

10   increase on the larger floating price contracts (the leveraged side) that more than made up for any

11   losses on the smaller loss-leader transactions.

12          115.    These leveraged/loss-leader transactions could take different forms. One tactic used

13   by Vitol and SK when trading Regular gasoline was to transact the high deal of the day when the

14   deal was reported to OPIS. This tactic had the effect of bidding up the OPIS-reported price, as

15   OPIS reported purchases at increasingly higher prices. Sometimes, this deal was the absolute

16   highest deal of the day; other times, subsequent deals pushed the price even higher. By transacting

17   the high deals, SK and Vitol drove up the average price in the OPIS Spot Market Report and created

18   the impression among other market participants that there was strong demand, including demand

19   at higher than prevailing market prices.

20          116.    A similar tactic in connection with the trading of Regular gasoline was to transact

21   the first deal of the day at an inflated price during key pricing windows. This involved completing

22   an initial transaction during the early trading hours so that OPIS would report an inflated purchase

23   price to other market participants. An early purchase at an inflated price would signal artificially

24   high demand, thereby discouraging would-be sellers from submitting offers to sell below that price.

25          117.    Another tactic was to execute a market-spiking trade for Premium gasoline that was

26   reported to OPIS. Compared to Regular, there is far less trading of Premium. On a single day there

27   could be several OPIS-reported transactions for Regular gasoline, but there were many days when


                                                       26
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 28 of 48




 1   OPIS reported no Premium deals at all. Therefore, individual Premium gasoline trades reported to

 2   OPIS could have a disproportionate impact on the spot market price. In fact, Premium gasoline

 3   trading was so uncommon for SK that SK did not trade Premium gasoline at all in California in

 4   2014 and only began doing so in 2015 as part of the coordination with Vitol.

 5           118.    As part of the scheme, Vitol and SK engaged in unusual market-spiking trades for

 6   Premium gasoline with each other and third parties. These individual trades, while generally

 7   uneconomic, could spike the market price of Premium gasoline by ten cents or more on a single

 8   day.

 9           119.    Vitol and SK engaged in market-spiking trades for Premium gasoline to increase

10   the OPIS-reported price for Premium gasoline during the pricing windows for large sales of

11   alkylate. Alkylate, while a key blending component for Premium gasoline, is not a separately

12   reported commodity on California’s spot markets. Consequently, large floating price contracts for

13   alkylate were most commonly tied, with a small differential, to the OPIS-reported price for

14   Premium gasoline during the associated pricing window.

15           120.    Thus, to realize supra-competitive profits on alkylate contracts, Vitol and SK

16   worked together to inflate the price of Premium gasoline during key pricing periods. And Vitol and

17   SK also worked to inflate the price of Regular gasoline to advantage floating-price contracts for

18   alkylate, because those contracts were directly tied to the price of Regular gasoline or as part of a

19   strategy to increase prices of both Regular gasoline and Premium gasoline, which often rise in

20   tandem.

21           121.    For example, Defendants traded Regular gasoline contracts directly or indirectly

22   with each other at artificially high prices early in the trading day so that OPIS would report an

23   artificially inflated purchase price to other market participants. An early purchase during a strategic

24   trading window at an inflated price signals a supply/demand imbalance to the market and thereby

25   artificially inflates spot market prices.

26                   4.      Defendants’ Use of Facilitating Trades

27           122.    In another component of the scheme, Vitol and SK executed facilitating trades that


                                                       27
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 29 of 48




 1   were related to the OPIS-reported transactions referenced above. These trades were designed to

 2   hide or disguise their conduct, to limit or eliminate bona fide market risk on the reported trades,

 3   and to share their anticompetitive profits with each other. These secondary trades were executed at

 4   the same time, before, or after the OPIS-reported trades.

 5              123.   Facilitating trades could be executed at the same time, before, or after the OPIS-

 6   reported trades. Vitol and SK executed these facilitating trades with each other and with third

 7   parties.

 8              124.   For example, Vitol and SK conducted a second trade that was in the opposite

 9   direction of the OPIS-reported trade. This type of round-trip or round-turn facilitating trade,

10   sometimes called a “wash” trade,32 effectively negated the volume of gasoline purportedly

11   exchanged in the OPIS-reported trade. The facilitating trade was often not reported to OPIS, as a

12   means of hiding the manipulative nature of the reported trade from OPIS and the wider market.

13   The second trade ensured that no gasoline would actually change hands as a result of the OPIS-

14   reported trade that inflated the price reported in the Spot Market Report. By moving in the opposite

15   direction of the reported trade, the facilitating transaction ensured that there was little or no market

16   risk associated with the reported transaction.

17              125.   Many of the facilitating trades—sometimes called “accommodation” or

18   “prearranged” trades—appear to have been pre-planned. The facilitating trade often had the effect

19   of locking in a loss while also limiting the total exposure that Vitol or SK faced as a result of the

20   reported transactions. The facilitating trades could occur before or after the reported trade.

21              126.   For instance, prior to a pricing window, Vitol and/or SK took preplanned “short”

22   positions, ensuring that they would need to buy during the pricing window. As a result, when Vitol

23

24   32
        The CME Group defines a “wash trade” as follows: “A wash trade is a form of fictitious trade
     in which a transaction or a series of transactions give the appearance that authentic purchases and
25
     sales have been made, but where the trades have been entered without the intent to take a bona
26   fide market position or without the intent to execute bona fide transactions subject to market risk
     or price competition.” https://www.cmegroup.com/education/courses/market-regulation/wash-
27   trades/definition-of-a-wash-trade.html (emphases in original).


                                                       28
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 30 of 48




 1   and SK went on buying sprees that pushed up the OPIS-reported prices during the pricing windows,

 2   it appeared to other participants that there was an increase in demand when, in fact, the demand

 3   was pre-planned and artificial.

 4          127.    Another facilitating tactic was to engage in unreported trades as a means of sharing

 5   profits from the scheme. In this way, Vitol and SK entered into prearranged buy and sell contracts

 6   with each other as a means of transferring money rather than actual gasoline. These contracts often

 7   deviated from the prevailing market price and were uneconomic.

 8          128.    As a further means of sharing profits and aligning incentives to artificially increase

 9   the market price, Vitol and SK entered into contracts with each other designed to share in the supra-

10   competitive profits earned from manipulating the floating price contracts. In one example, Vitol

11   entered into a contract with SK to share the profits derived from its floating price contract with

12   ExxonMobil, and a few days later, SK did the same with Vitol. By moving in the opposite direction

13   of the reported trade, the secondary transaction ensured that Defendants’ acts in furtherance of their

14   scheme carried little or no market risk.

15                  5.      Defendants’ Manipulative Practices Were the Product of Secret

16                          Agreements

17          129.    As alleged above, while engaging in their scheme, Vitol and SK entered into covert

18   agreements to share profits. Within SK, these agreements were sometimes referred to as an

19   “alliance” or “joint ventures.” Vitol and SK took steps not to reveal the nature of these agreements

20   to other market participants.

21          130.    The coordination between Vitol and SK began with Regular gasoline in late 2014

22   and expanded to include Premium gasoline in February of 2015.

23          131.    In April of 2015, Vitol and SK held an in-person meeting in Houston, Texas. Lucas

24   was among the attendees for Vitol, and Kim and Niemann were among the attendees for SK.

25          132.    At some point in mid-to-late 2015, Vitol and SK expanded their so-called “JVs” to

26   include alkylate cargoes. Under this arrangement, Vitol or SK would import a cargo, and Vitol and

27   SK would work together to boost the profits from selling the alkylate while concealing the


                                                      29
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 31 of 48




 1   cooperation.

 2          133.    The agreement was apparently at the outset a verbal agreement only. In September

 3   of 2015, Lucas sent an email seeking confirmation of the agreement. “Yes agreed never sent

 4   anything before as didn’t think you wanted me to do that,” replied Niemann.

 5          134.    The agreement to share the profits reaped from the alkylate cargoes was central to

 6   Defendants’ scheme. As discussed above, Vitol and SK engaged in market-spiking trades during

 7   the pricing windows for large sales of alkylate. Hence, when Vitol and SK shared the profits from

 8   the alkylate cargoes, this aligned their incentives to inflate the OPIS-reported prices during the

 9   pricing window for that alkylate.

10          135.    In June of 2016, this coordination was ongoing, as were the efforts to keep it covert.

11   In an internal email that Addison sent to other Vitol executives, including Lucas, Addison wrote

12   regarding an alkylate cargo with SK: “we JV the back side no one knows this so P&C [private &

13   confidential]….”

14          136.    While the so-called “joint venture” agreements were being reached, SK and Vitol

15   engaged in the trading manipulation described above to benefit their common interest. Therefore,

16   while it may have appeared to market participants that Vitol and SK were competitors, in fact the

17   two companies were working together.

18          137.    As part of this coordination, Vitol and SK entered into a large number of pre-

19   planned trades that diverged from prevailing market prices. For the duration of the scheme, Lucas

20   of Vitol and Niemann of SK had the opportunity to coordinate with each other and reach

21   agreements through multiple means of communications, including instant messaging, emails, and

22   telephone calls, as well as in-person meetings, dinners, and drinks.

23          138.    The agreements to coordinate Regular and Premium gasoline trading and to share

24   the profits from alkylate cargoes eliminated competition between Vitol and SK for those products.

25   Despite the terminology used, the “joint ventures” were effectively a sham or pretext for unlawful

26   cooperation and were a method of engaging in prearranged transactions in restraint of trade to

27   avoid competition in violation of federal and state antitrust laws. Use of the term “joint venture”


                                                     30
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 32 of 48




 1   to characterize an agreement by competitors to manipulate prices will not avoid per se liability

 2   under federal and state antitrust laws.

 3          139.      Here, the agreements were formed in secret, documented only after they had already

 4   taken effect, and lacked other indicators of a bona fide joint venture agreement. Notably: (1) neither

 5   SK nor Vitol publicized the conduct here as “joint ventures,” as they had in the past;33 and (2)

 6   neither SK nor Vitol submitted a “business review letter” to the United States Department of Justice

 7   as it encourages for the purpose of vetting a proposed joint venture.34

 8          140.      During the Class Period, Defendants’ illegal conduct generated millions of dollars

 9   of profits for them each month, and Lucas and Niemann also financially benefitted as a result of

10   their conduct.

11

12

13

14
     33
        Examples of Vitol press releases on joint ventures in other markets (including those with SK)
15   can be found at: https://www.vitol.com/vitol-and-enh-announce-the-launch-of-enh-energy-
     trading/;
16
     https://www.vitol.com/vitol-tank-terminals-international-b-v-enters-a-joint-venture-agreement-
17   with-misc-berhad/;
18   https://www.vitol.com/vitol-joint-venture-starts-production-in-the-philippines/;
     https://www.vitol.com/nidogas-company-limited-and-vitol-agree-to-form-a-joint-venture-
19   partnership-to-create-the-nations-premier-gas-companynavgas/. Examples of press releases on
     various joint ventures involving SK entities (including those with Vitol) issued by SK or others
20
     can be found at: https://m-en.yna.co.kr/view/AEN20191129004500320;
21   https://www.power-technology.com/news/sunrun-sk-es-home-electrification-joint-venture-
     research/;
22
     https://www.google.com/amp/s/mobile.reuters.com/article/amp/idUSKCN1G70F0;
23   https://www.google.com/amp/s/markets.businessinsider.com/amp/news/bgbs-sk-e-s-will-enter-
     into-joint-ventures-to-scale-up-natural-gas-business-in-the-prc-1029367202;
24
     https://www.prnewswire.com/news-releases/continental-resources-enters-into-joint-venture-with-
25   sk-es-of-south-korea-to-develop-northwest-cana-woodford-shale-626548828.html;
     https://www.google.com/amp/s/mobile.reuters.com/article/amp/idUSTOE66M02C20100723.
26
     34
        28 C.F.R. § 50.6. See
27   https://www.justice.gov/sites/default/files/atr/legacy/2011/11/03/276833.pdf.


                                                      31
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 33 of 48




 1                  6.     Defendants’ Illegal Conduct Resulted in Artificially High Retail

 2                         Gasoline Prices

 3          141.    The price spikes caused by Defendants’ illegal conduct were not consistent with

 4   prior actual or perceived supply disruptions within California. The following chart, published by

 5   Severin Borenstein, chair of the PMAC—which was formed to investigate gasoline pricing in

 6   California between late 2014 and the end of 2016—depicts the historically unprecedented change

 7   in gasoline pricing in California relative to the United States that was caused by and that lingered

 8   as a consequence of Defendants’ conduct:35

 9

10

11

12

13

14

15

16

17

18

19

20

21          142.    Nor were the spot market price spikes explained by any actual decrease in gasoline

22   production following the Torrance Refinery explosion. As the PMAC’s Final Report explained,

23   “Energy Commission staff noted that while the ESP tower and FCCU of the refinery remained

24

25

26
     35
       See https://energyathaas.wordpress.com/2018/02/26/californias-mystery-gasoline-surcharge-
27   continues/.


                                                     32
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 34 of 48




 1   off-line until June 2016, the refinery could still create finished gasoline from processed blending

 2   components, some of which may be imported.”36

 3          143.    In fact, the PMAC demonstrated that overall gasoline production in California was

 4   well within the historical five-year production band immediately following the Torrance Refinery

 5   explosion and for the remainder of 2015, as depicted in the following chart:37

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          144.    The Defendants’ spot price manipulation, which was in full swing no later than

19   February of 2015, impacted CARBOB spot prices in both San Francisco and Los Angeles, whose

20   markets move in tandem.38

21          145.    As discussed, spot price manipulation increases the price of gasoline at all retailer

22   distribution outlets, whether they supply branded or unbranded (i.e., gas sold by retail discounters

23   like Arco, Safeway, and Costco) gasoline. As shown below, the PMAC demonstrated that prices

24   36
        See https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId=22709
25   at p.12.
     37
        Id.
26
     38
        See https://www.energy.ca.gov/sites/default/files/2019-
27   05/Data_on_California_Gasoline_Price_Margins.pdf, at p.5.


                                                     33
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 35 of 48




 1   for branded and unbranded gasoline move in tandem, with branded pricing slightly above

 2   unbranded pricing.39

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          146.    Historically, California gasoline prices have hovered at around 30 cents a gallon
18    more than the national average. When there have been similar refinery incidents, such as the

19    August 2012 fire at Chevron’s refinery in Richmond, California, gas prices in California returned

20    to their normal relationship with the United States national average within about four months.

21    After the Torrance Refinery accident in February of 2015, California gas prices remained at levels
      substantially above the historic average through 2015 and 2016 and into 2017.
22
            147.    The chart below, taken from the PMAC’s final report, and in particular the purple
23
     line at the bottom, shows a significantly higher differential between California and other United
24
     States gasoline prices during the period of Defendants’ conspiracy (a period in which Brent crude
25

26
     39
        See https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId=22709
27   at p.29.


                                                     34
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 36 of 48




 1   oil spot prices were declining).40

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          148.    No retailer in the State of California was spared cost increases caused by

16   Defendants’ misconduct, and empirical research demonstrates what industry participants have long

17   known: that upstream wholesale price increases are quickly passed on to consumers. Jeffrey

18   Karrenbock (“Karrenbock”), an economist at the Federal Reserve Bank of St. Louis, visually

19   depicted this phenomenon in the following chart:41

20

21

22

23

24

25   40
       Id. at p.10.
     41
26      See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric or not?”
     Federal Reserve Bank of St. Louis Review (July/Aug. 1991), p.23, available at
27   http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.199.7107&rep=rep1&type=pdf.


                                                    35
     CONSOLIDATED CLASS ACTION COMPLAINT                                   CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 37 of 48




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15             149.    Karrenbock demonstrated econometrically that, while the downstream effects of
16   wholesale price declines tended to lag, wholesale price increases were immediately passed through
17   to retail gasoline prices. He graphed his results as follows:42
18

19

20

21

22

23

24

25

26
     42
27        Id. at 28.


                                                      36
     CONSOLIDATED CLASS ACTION COMPLAINT                                  CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 38 of 48




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          150.    Karrenbock’s analysis has been largely reiterated in later reports.43

18          151.    The connection between wholesale and retail gasoline prices remains just as strong,

19   as explained above in the quotation from the OPIS website.

20          152.    Defendants’ repeated and pervasive manipulation of the spot market price caused

21   retail gasoline prices to be higher throughout the Class Period.

22
     43
23      See, e.g., 2018 United States Bureau of Labor Statistics report, available at
     https://www.bls.gov/opub/mlr/2018/article/crude-petroleum-prices-and-retail-fuel-margins-an-
24   empirical-examination.htm; 2014 report by the Federal Reserve Bank of St. Louis
     (https://www.stlouisfed.org/publications/regional-economist/october-2014/rockets-and-feathers-
25
     why-dont-gasoline-prices-always-move-in-sync-with-oil-prices); and 2010 report by the Bureau
26   of Economics of the Federal Trade Commission
     (https://www.ftc.gov/sites/default/files/documents/reports/asymmetric-pass-through-u.s.gasoline-
27   prices/wp302_0.pdf).


                                                     37
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 39 of 48




 1          153.     Defendants’ gains came at the expense of consumers throughout California, who

 2   use 40 million gallons of gasoline per day. California is the third largest gasoline market in the

 3   world, behind the United States as a whole and China.44

 4          154.     The markets connected with retail purchases of gasoline in California are

 5   oligopolistic in nature. By interfering with competitive price-setting in the impacted markets,

 6   Defendants’ unlawful agreements served to increase the prices not only of the gasoline products

 7   they sold but those of all other market participants.

 8          155.     The PMAC concluded that Californians may have paid at least $12 billion in extra

 9   gasoline costs due to the “unexplained differential” since the 2015 Torrance Refinery explosion.

10          156.     The PMAC concluded its study of the California gasoline market by noting that

11   “Californians continue to pay more than $3 billion per year for gasoline above the levels that could

12   be explained by standard cost analysis.”45

13          157.     As demonstrated by the filing of the AG Complaint against the Defendants on May

14   4, 2020, Senior Assistant Attorney General Kathleen Foote (“Foote”) and her team of antitrust

15   attorneys conducted a non-public investigation into the causes of gasoline prices following the

16   Torrance Refinery explosion and uncovered secret evidence that Defendants illegally colluded with

17   each other and third parties to increase the price of gasoline to levels above what competition would

18   have allowed.

19   VIII. TOLLING OF THE STATUTES OF LIMITATIONS

20          158.     Class member purchases of gasoline within four years prior to the filing of this

21   Complaint are not barred by the applicable four-year statutes of limitations; the statutes are not

22   required to be tolled for these claims to be actionable.

23          159.     Plaintiffs and the Class did not know and could not have known of Defendants’

24

25   44
        See https://www.forbes.com/sites/judeclemente/2015/03/22/why-are-californias-gasoline-
     prices-always-higher/#2cfa0b4321ff.
26
     45
        See https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId=22709
27   at p.33.


                                                      38
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 40 of 48




 1   illegal conduct until the AG filed its complaint against Defendants in May of 2020. Before then,

 2   Plaintiffs and the Class had neither actual nor constructive knowledge, and no reason to believe,

 3   that they paid prices for gasoline that were affected by Defendants’ illegal conduct, and thus until

 4   then had no duty to investigate the claims set forth in this Consolidated Complaint.

 5          160.      Defendants’ secret agreements were inherently self-concealing and were further

 6   concealed by Defendants, as previously described in this Consolidated Complaint.

 7          161.      Moreover, Defendants engaged in public affirmative acts that were designed to

 8   mislead and conceal their illegal conduct. For example, Vitol’s Lucas affirmatively misled the CEC

 9   about the true cause of high prices for gasoline that persisted after the Torrance Refinery explosion

10   of February 2015. On August 16, 2016, he told the PMAC and Foote that high gasoline prices were

11   caused by a lack of transparency by ExxonMobil, rather than by Defendants’ illegal manipulation

12   of spot market prices. Lucas stated:

13                 [L]ast year we brought in quite a few cargos into L.A., both alkaloid
                   [phonetic] and finish CARBOB that went through Kinder Morgan’s
14
                   system and sold direct to Exxon and some other refiners. You know, one
15                 of the big things that this whole conversation has entailed is about the high
                   prices. One of the reasons why, in my opinion, was the lack of transparency
16                 with what was going on with Torrance. Because if you remember when it
                   first blew up back in February, there was like an eternal rolling one-month
17                 period where they were going to get back up and running. And they kept
18                 saying next month, next month, next month. So the trading companies in
                   general, it takes four to five weeks to ship a cargo out, if Exxon is coming
19                 back up they’re not going to ship into closed ARB. So because there was
                   no real timeline of when Exxon was going to come back up and running,
20                 we would generally not—you don’t put cargos on the water and ship them
                   to the West Coast just on a punt, basically, hoping that you can sell them
21                 when they get there. That’s what happened with that one cargo that was
22                 done by another trading company who sent it out there, at which point in
                   time the market had collapsed, and so he was unable to sell it, and so he
23                 sailed it away again. So that’s what happened with that one. So if there was
                   more transparency with what was going on with refinery maintenance,
24                 when it was going to come back up, it would have allowed us to see . . . if
                   we were going to be able to land these cargos and actually into a
25                 competitive market. If Exxon is back up and running the market is going
26                 to fall dramatically. So basically kind of that lack of information kept
                   cargos at bay. There were still a lot shipped into the West Coast, but not as
27                 many as could have been or would have been done. If we had actually


                                                        39
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
          Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 41 of 48




                   known that Exxon was going to be down for over a year there would have
 1                 been a much bigger import play over that time frame.46
 2          162.     ExxonMobil responded that Lucas’s allegation of “lack of transparency” was
 3   without foundation.47
 4          163.     SK and its subsidiaries, including SK Trading and SK Energy, falsely represent in
 5   their Code of Ethics that they would “comply with the local laws . . . of the communities in which
 6   we engage in business.”48
 7          164.     Vitol’s Code of Conduct falsely represents that its employees were expected to
 8   “comply with relevant laws and regulations.”49
 9          165.     Despite a multi-year investigation of California petroleum markets by the PMAC,
10   the advisory committee ultimately determined that it was unable “to reach clear conclusions about
11   the cause of elevated California gasoline prices” during the period from November 2014 to
12   December 2016.50 Accordingly, any investigation by ordinary class members—had they been on
13   notice to conduct one (which they were not)—to uncover anticompetitive conduct by Defendants
14   would have been futile.
15          166.     Defendants repeatedly misled OPIS about the true nature of their trading activities
16   by reporting artificially high spot trades directly or indirectly between them but concealing the
17   existence of offsetting wash trades greatly limiting market risk in the primary trade.
18          167.     Additionally, the AG, as representative of the people of the State of California,
19   obtained tolling agreements with Defendants, and these agreements are applicable, in whole or
20   part, to the claims of Plaintiffs and the Class. These tolling agreements have effective dates of
21
     46
22      See https://efiling.energy.ca.gov/getdocument.aspx?tn=213016, Aug. 16, 2016 Meeting Tr. at
     129:24–131:10.
23   47
        See https://www.businessinsider.com/r-exxon-mobil-defends-handling-of-torrance-refinery-
     outage-2016-8.
24   48
        See http://eng.skinnovation.com/company/ethics.asp.
25   49
        See https://3wy4t48t53n2zjure2oko7k3-wpengine.netdna-ssl.com/wp-
     content/uploads/2020/08/Vitol-Code-of-Conduct_July20-update.pdf, at p.8.
26
     50
        See https://efiling.energy.ca.gov/GetDocument.aspx?tn=221306&DocumentContentId=22709
27   at p.32.


                                                      40
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
           Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 42 of 48




 1   August 3, 2018, and March 8, 2019, respectively. Defendants and the AG subsequently executed

 2   additional tolling agreements to extend the termination dates of the tolling periods specified in the

 3   original agreements. These termination dates have not passed as of the filing of this Consolidated

 4   Complaint.

 5           168.     Accordingly, to the extent that tolling is necessary to advance some or all of the

 6   claims alleged by Plaintiffs and the Class, the four-year statutes of limitations governing claims

 7   under the Sherman Act, the Cartwright Act, and the UCL were tolled at least until May 4, 2020

 8   pursuant to the injury-discovery rule and the doctrine of fraudulent concealment, and by virtue of

 9   express tolling agreements between the AG and Defendants.

10   IX.     CLAIMS FOR RELIEF

11                                               COUNT ONE

12                                      Violation of the Sherman Act

13                                 (15 U.S.C. § 1—Injunctive Relief Only)

14                                         (Against All Defendants)

15           169.     Plaintiffs hereby repeat and incorporate by reference each preceding paragraph as

16   though fully set forth herein.

17           170.     Defendants entered into and engaged in a continuing combination, conspiracy or

18   agreement to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman

19   Act (15 U.S.C. § 1) by artificially restraining competition with respect to the price of gasoline

20   within the State of California.

21           171.     Defendants’ activities constitute a per se violation of Section 1 of the Sherman Act.

22           172.     Defendants’ anticompetitive and unlawful conduct has proximately caused injury

23   to Plaintiffs and members of the Class by restraining competition and thereby raising, maintaining

24   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

25   had prevailed.

26           173.     Plaintiffs and members of the Class have no adequate remedy at law. Defendants

27   continue to assert that their conduct was legitimate and the fact that the conduct alleged may have


                                                       41
     CONSOLIDATED CLASS ACTION COMPLAINT                                      CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 43 of 48




 1   ceased at some point does not mean that Defendants will not engage in similar types of

 2   manipulation in the future. Defendant Lucas continues to be employed by Vitol, despite the

 3   allegations herein (also made in the AG Complaint), and, further, as noted above, Vitol and SK are

 4   known recidivist antitrust violators.

 5           174.    For this conduct, Plaintiffs and members of the Class are entitled to injunctive relief

 6   pursuant to 15 U.S.C. § 26.

 7                                               COUNT TWO

 8                                    Violation of the Cartwright Act

 9                     (California Business and Professions Code §§ 16720 et seq.)

10                                           (Against All Defendants)

11           175.    Plaintiffs incorporate by reference and reallege the preceding allegations as though

12   fully set forth herein.

13           176.    Defendants entered into and engaged in a continuing combination, conspiracy or

14   agreement to unreasonably restrain trade or commerce in violation of the Cartwright Act,

15   California Business and Professions Code §§ 16720 et seq., by artificially restraining competition

16   with respect to the price of gasoline within the State of California.

17           177.    Defendants’ activities constitute per se violations of the Cartwright Act.

18           178.    Defendants’ anticompetitive and unlawful conduct has proximately caused injury

19   to Plaintiffs and members of the Class by restraining competition and thereby raising, maintaining

20   and/or stabilizing the prices of gasoline at levels above those that would have prevailed in a

21   competitive market. Defendants’ conduct restrained trade in the market in which Plaintiffs and

22   members of the Class made their purchases. In paying overcharges as a result of Defendants’

23   conduct, Plaintiffs and members of the Class suffered an injury of a type which the antitrust laws

24   were designed to redress.

25           179.    For this conduct, Plaintiffs and members of the Class are entitled to treble damages

26   and injunctive relief pursuant to California Business and Professions Code § 16750(a).

27


                                                       42
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 44 of 48




 1                                            COUNT THREE

 2                               Violation of the Unfair Competition Law

 3                     (California Business and Professions Code §§ 17200 et seq.)

 4                                        (Against All Defendants)

 5           180.    Plaintiffs incorporate by reference and reallege the preceding allegations as though

 6   fully set forth herein.

 7           181.    Defendants committed acts of unfair competition, as described above, in violation

 8   of the UCL.

 9           182.    Defendants’ conduct constitutes an “unlawful” business practice within the

10   meaning of the UCL, and includes, without limitation, engaging in wash sales and otherwise

11   manipulating the benchmark prices reported on the California gasoline spot market in violation of

12   California Corporations Code §§ 29535, 29536, 29537, 29538) and the federal CEA (7 U.S.C. §§

13   1 et seq.).

14           183.    Defendants’ conduct separately constitutes “unfair” business practices within the

15   meaning of the UCL because Defendants’ practices are unscrupulous, unethical, and substantially

16   injurious to the Plaintiffs and the members of the Class, are not outweighed by any utility from the

17   practices, and were not “reasonably avoidable” by Plaintiffs and the members of the Class. Any

18   purported benefits arising out of Defendants’ conduct do not outweigh the harms caused to the

19   victims of Defendants’ conduct.

20           184.    Defendants’ conduct, as alleged herein, is and was contrary to California public

21   policy and numerous legislatively declared policies, including those set forth in the California

22   Corporations Code and the CEA, and it also threatened an incipient violation of the Cartwright and

23   Sherman Acts. Defendants’ conduct contravenes the spirit and purpose of each of these statutes

24   and further threatens an incipient violation of these laws, with both an actual and a threatened

25   adverse impact on competition.

26           185.    Defendants’ conduct, as described above, also constitutes a “fraudulent” business

27   practice violative of the UCL. Defendants’ trading activity on the California gasoline spot market,


                                                      43
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 45 of 48




 1   as alleged herein, fraudulently raised the price of gasoline above the competitive level through

 2   fictitious “wash” trades and other manipulative conduct that did not shift economic risk for the

 3   transaction to an arm’s length counterparty. This conduct was designed to—and did—deceive other

 4   market participants about the true supply and demand situation for gasoline for the purpose of

 5   artificially increasing the price of gasoline in California.

 6           186.    Plaintiffs and the members of the Class have suffered injury in fact and have lost

 7   money as a result of Defendants’ UCL violations in that they paid more for gasoline than its fair

 8   value would have allowed in a competitive market. At a minimum, to the extent the Court

 9   ultimately deems inadequate the remedies at law that Plaintiffs request, Plaintiffs and members of

10   the Class are entitled to equitable relief such as restitution and injunctive relief pursuant to

11   California Business and Professions Code § 17203.

12                                              COUNT FOUR

13                                            Unjust Enrichment

14                                         (Against All Defendants)

15           187.    Plaintiffs incorporate by reference and reallege the preceding allegations as though

16   fully set forth herein.

17           188.    As alleged herein, Defendants obtained money and profits that unjustly enriched

18   themselves at the expense of the Plaintiffs and the members of the Class, and otherwise obtained

19   financial benefits that they would not have otherwise obtained had they acted in a fair and just

20   manner.

21           189.    Defendants’ conduct was wrongful, knowing, and conscious.

22           190.    Plaintiffs and the members of the Class have suffered injury in fact and have lost

23   money as a result of Defendants’ unjust conduct in that they paid more for gasoline than its fair

24   value would have allowed in a competitive market. Plaintiffs and the members of the Class lack an

25   adequate remedy at law with respect to this claim and are entitled to non-restitutionary

26   disgorgement of the financial profits that Defendants obtained as a result of their unjust conduct.

27


                                                       44
     CONSOLIDATED CLASS ACTION COMPLAINT                                     CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 46 of 48




 1                                         PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs request that the Court enter judgment on their behalf and on behalf

 3   of the Class defined herein, by adjudging and decreeing that:

 4          A.      This action may proceed as a class action, with Plaintiffs serving as the Class

 5                  Representatives and their counsel serving as Class Counsel;

 6          B.      Defendants have contracted, combined and conspired in violation of the Sherman

 7                  Act and Cartwright Act;

 8          C.      Defendants have violated the UCL by engaging in conduct that constitutes

 9                  unlawful, unfair, and/or fraudulent business practices;

10          D.      Plaintiffs and the Class have been injured in their business and property as a result

11                  of Defendants’ violations;

12          E.      Plaintiffs and the Class are entitled to recover three-fold damages and/or restitution

13                  and/or non-restitutionary disgorgement, and that a joint and several judgment in

14                  favor of Plaintiffs and the Class be entered against Defendants in an amount subject

15                  to proof at trial;

16          F.      Plaintiffs and the Class are entitled to pre-judgment and post-judgment interest on

17                  the damages awarded them, and that such interest be awarded at the highest legal

18                  rate;

19          G.      Plaintiffs and the Class are entitled to injunctive relief suitable to remedy

20                  Defendants’ past and ongoing restraint of trade, including:

21                           i.   A judicial determination declaring the rights of Plaintiffs and the Class,

22                                and the corresponding responsibilities of Defendants; and

23                          ii.   Issuance of a permanent injunction against Defendants and their parents,

24                                subsidiaries, affiliates, successors, transferees, assignees and the

25                                respective officers, directors, partners, agents, and employees thereof

26                                and all other persons acting or claiming to act on their behalf from

27                                violations of the law as alleged herein.


                                                        45
     CONSOLIDATED CLASS ACTION COMPLAINT                                       CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 47 of 48




 1          H.      Defendants are to be jointly and severally responsible financially for the costs and

 2                  expenses of a Court-approved notice program through post and media designed to

 3                  give immediate notification of this action and their rights to the Class members;

 4          I.      Plaintiffs and the Class recover their costs of this suit, including reasonable

 5                  attorneys’ fees as provided by law; and

 6          J.      Plaintiffs and the Class receive such other or further relief as may be just and proper.

 7                                      JURY TRIAL DEMANDED

 8          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all claims
 9   asserted in this Consolidated Complaint that are so triable.
10
       DATED: August 28, 2020
11
       By: /s/ Michael P. Lehmann                           By: /s/ Dena C. Sharp
12     Michael P. Lehmann (SBN 77152)                       Dena C. Sharp (SBN 245869)
       Christopher L. Lebsock (SBN 184546)                  Jordan Elias (SBN 228731)
13
       Samantha J. Stein (SBN 302034)                       Adam E. Polk (SBN 273000)
14     HAUSFELD LLP                                         GIRARD SHARP LLP
       600 Montgomery St., Suite 3200                       601 California Street, Suite 1400
15     San Francisco, CA 94111                              San Francisco, CA 94108
       Telephone: (415) 633-1908                            Tel: (415) 981-4800
16     Facsimile: (415) 358-4980                            Fax: (415) 981-4846
17     mlehmann@hausfeld.com                                dsharp@girardsharp.com
       clebsock@hausfeld.com                                jelias@girardsharp.com
18     sstein@hausfeld.com                                  apolk@girardsharp.com

19     Interim Co-Lead Class Counsel                        Interim Co-Lead Class Counsel
20

21     Judith A. Zahid (SBN 215418)                         Todd A. Seaver (SBN 271067)
       ZELLE LLP                                            BERMAN TABACCO
22     44 Montgomery Street, Suite 3400                     44 Montgomery Street, Suite 650
       San Francisco, CA 94104                              San Francisco, CA 94104
23     Telephone: (415) 693-0700                            Telephone: (415) 433-3200
       jzahid@zelle.com                                     Facsimile: (415) 433-6382
24                                                          Email: tseaver@bermantabacco.com
25     Plaintiffs’ Executive Committee, Liaison to
       the California Attorney General’s Office             Plaintiffs’ Executive Committee, Chair
26

27


                                                       46
     CONSOLIDATED CLASS ACTION COMPLAINT                                        CASE NO. 20-CV-03131-JSC
         Case 3:20-cv-03131-JSC Document 186 Filed 09/24/20 Page 48 of 48




       Allan Steyer (SBN 100318)                          Lee Albert (admitted pro hac vice)
 1     STEYER LOWENTHAL BOODROOKAS                        GLANCY PRONGAY & MURRAY LLP
 2      ALVAREZ & SMITH LLP                               230 Park Avenue, Suite 530
       235 Pine Street, 15th Floor                        New York, NY 101689
 3     San Francisco, California 94104                    Telephone: (212) 682-5340
       Telephone: (415) 421-3400                          Facsimile: (212) 884-0988
 4     Facsimile: (415) 421-2234                          Email: lalbert@glancylaw.com
       Email: asteyer@steyerlaw.com
 5
                                                          Plaintiffs’ Executive Committee
 6     Plaintiffs’ Executive Committee

 7
       John Radice (admitted pro hac vice)                Peggy Wedgworth (pro hac vice to be filed)
 8     RADICE LAW FIRM, PC                                MILBERG PHILLIPS GROSSMAN LLP
       475 Wall Street                                    One Pennsylvania Plaza, Suite 1920
 9
       Princeton, NJ 08540                                New York, New York 10119
10     Tel: (646) 245-8502                                Telephone: 212-594-5300
       Fax: (609) 385-0745                                pwedgworth@milberg.com
11     jradice@radicelawfirm.com
                                                          Additional Plaintiffs’ Counsel
12     Additional Plaintiffs’ Counsel
13

14     Terry Gross (SBN 103878)
       GROSS & BELSKY P.C.
15     201 Spear Street, Suite 1100
       San Francisco, CA 94105
16     Tel: (415) 544-0200
17     Fax: (415) 544-0201
       terry@grossbelsky.com
18
       Additional Plaintiffs’ Counsel
19

20

21

22                                           ATTESTATION
23          I, Dena C. Sharp, am the ECF User whose ID and password are being used to file this
24   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel listed above
25   have concurred in this filing.
26                                                        /s/ Dena C. Sharp
27


                                                     47
     CONSOLIDATED CLASS ACTION COMPLAINT                                    CASE NO. 20-CV-03131-JSC
